EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nancy Vashaw on July 28, 2021.
The application has been amended as follows: 
48.          (Currently Amended) An apparatus comprising: 
                a support element portion;
an encasement portion coupled directly to the support element portion, the support element portion having a first end portion and a second end portion and a top surface disposed at an angle relative to a bottom surface, the support element portion having a centerline extending between the first end portion and the second end portion, the support element portion and the encasement portion collectively defining a substantially bound
                a support pillow member removably disposable within the interior region, the support pillow member and at least one of the support element portion or the encasement portion collectively defining a receiving portion configured to receive at least a portion of a user's arm therein when the support pillow member is disposed within the interior region, the receiving portion having a centerline laterally offset from the centerline of the support element portion. 


55.          (Currently Amended) An apparatus comprising: 
                a base support including a support element portion and an encasement portion, the support element portion having a first end portion and a second end portion and a top surface disposed at an angle relative to a bottom surface, the second end portion having a height greater than a height of the first end portion, the second end portion of the support element portion having an end surface that is nonlinear in a top view of the base support, the support element portion and the encasement portion collectively defining an interior region between the support element portion and the encasement portion; and 
removably disposable within the interior region, the support pillow member having a height substantially the same as the height of the second end portion of the support element portion, the support pillow member and at least one of the support element portion or the encasement portion collectively defining a first receiving portion on a first side of the support pillow member and a second receiving portion on a second opposite side of the support pillow member when the support pillow member is disposed within the interior region.

Reasons for Allowance
Claims 41-46 and 48-61 are allowed.
The following is an examiner’s statement of reasons for allowance: 			Applicant’s arguments, see pages 8-9 of the Remarks filed June 25, 2021, with respect to the 35 U.S.C. 112 rejections of claims 47-54, 59 and 61, and the 35 U.S.C. 102 rejections of claims 41-46 and 48-60 in view of Leach have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claims 47-54, 59 and 61, and the 35 U.S.C. 102 rejections of claims 41-46 and 48-60 in view of Leach have been withdrawn. Regarding claim 41 and its dependents, Leach does not anticipate nor make obvious in view of the prior art “the support element portion defining a relief cavity in communication with the interior region, the relief cavity including an opening defined in a side edge of the base support and configured to receive a portion of at least one of a user's arm or hand therein”. Regarding claim 48 and its dependents, Leach does not anticipate nor make obvious in view of the prior art “an encasement portion coupled directly to the support element portion”. Regarding claim 55 and its dependents, Leach does not anticipate nor make obvious in view of the prior art “the support pillow member having a height substantially the same as the height of the second end portion of the support element portion”.									.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        7/29/2021